Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 30, 2020

                                     No. 04-20-00088-CV

                               Susana Leano and Jose LEANO,
                                         Appellant

                                               v.

                 CHUBB LLOYDS INSURANCE COMPANY OF TEXAS,
                                  Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-18729
                        Honorable Norma Gonzales, Judge Presiding


                                        ORDER
         After we granted Appellants’ first and second motions for extensions of time to file the
brief, the brief was due on April 29, 2020. On the twice-extended due date, Appellants filed a
third motion for extension of time to file the brief until May 13, 2020, for a total extension of
forty-two days.
       Appellants’ motion is GRANTED. Appellants’ brief is due on May 13, 2020.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court